Citation Nr: 0706835	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-32 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
re-open the claim of entitlement to service connection for 
the cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 until April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

Although the RO has adjudicated the issue of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In September 2006, 
the undersigned Veterans Law Judge conducted a hearing with 
regard to the issue on appeal. 


FINDINGS OF FACT

1.  In April 1992, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
appellant did not perfect an appeal to that claim and that 
decision is final.  

2.  Evidence submitted subsequent to the April 1992 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

3.  The veteran died in December 1991, at the age of 66 
years.  

4.  The certificate of death for the veteran lists his 
immediate cause of death as cardio respiratory arrest due to 
coronary artery disease due to arteriosclerotic vascular 
disease. 

5.  The veteran had not established service connection for 
any disability, and a service connected disability is not 
shown to have contributed to cause his death.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).

2.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In April 1992, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death 
because the heart conditions listed as the cause of death was 
not shown in service or within one year from separation from 
service.  The appellant did not file a notice of disagreement 
within one year, and the decision became final.  38 C.F.R. 
§ 20.302.

The appellant submitted a claim to reopen in August 2003 with 
a statement from the veteran's physician.  The physician 
noted that the veteran served in World War II, Korea, and 
Vietnam which caused a great deal of stress for which the 
veteran began to use alcohol.  His alcohol use led to 
obesity, back problems, and hypertension, and he eventually 
died of cardiac related causes.  The physician stated that it 
was his "feeling that a great deal of this stress and 
anxiety contributed to his problems."  In December 2003, the 
RO reopened and denied the claim on the merits.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the private 
medical opinion is new evidence because it was not previously 
considered by VA decision makers in April 1992.  The evidence 
is material because it relates to the reason for denial by 
providing medical evidence relating the veteran's death to 
service, thus raising a reasonable possibility of 
substantiating the claim.  

II.  Cause of Death

The appellant asserts that her husband's heart conditions, 
and eventually his death, were caused by the stress he 
endured while serving in the military. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999). 

Certain specified chronic disease, to include cardiovascular 
disease, may be presumed to have been incurred during service 
if manifested to a degree of 10 percent or more within one 
year of service separation, the lack of evidence of the 
disease during service notwithstanding.  38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service 
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.   

The service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).   

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  In order to be a contributory cause of death, 
it must be shown that there were "debilitating effects" due 
to a service connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service connected disability had  
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service connected disability rendered the  
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(3). 

During his lifetime, the veteran did not establish service 
connection for any disability.  The veteran's cause of death 
was listed as cardio respiratory arrest due to coronary 
artery disease due to arteriosclerotic vascular disease.  

The appellant submitted a statement by the veteran's 
physician that noted that the veteran served in World War II, 
Korea, and Vietnam which caused a great deal of stress for 
which the veteran began to use alcohol.  His alcohol use led 
to obesity, back problems, and hypertension, and he 
eventually died of cardiac related causes.  The physician 
stated that it was his "feeling that a great deal of this 
stress and anxiety contributed to his problems."

In October 2003, a VA medical opinion was obtained.  The 
examiner reviewed the veteran's claim's file and noted that 
his service medical records indicated that the veteran had 
labile hypertension and hepatomegaly.  The examiner opined 
that it was likely that the veteran's labile hypertension was 
related to alcohol use and that the cause of the veteran's 
death was more likely than not unrelated to military service 
because there is no adequate documentation of sustained 
hypertension or other risk factors during military service.  
 
By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
favorable material evidence.  See, e.g., Eddy v. Brown, 9 
Vet. App. 52 (1996).  The weight placed on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993). 
  
There is no indication that the veteran's treating physician 
reviewed the veteran's claim's file.  The RO obtained an 
opinion based on review of the claim's file and the veteran's 
entire medical history of record.  

In this case, the later opinion by the VA doctor is more 
probative than the medical opinion provided by the treating 
physician because it was based on a full review of the 
claim's file and provides a definite opinion.  See also White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (holding that the 
treating physician rule used by the Social Security 
Administration, whereby additional evidentiary weight is to 
be given for an opinion of a treating physician, does not 
apply to the VA system).  Additionally, the Board notes that 
the treating physician linked the veteran's death to stress 
and anxiety, which are not service connected disabilities.  

Since the determinative issue in this case involves medical 
causation, competent medical evidence is required, and 
therefore, as a layperson, the appellant's beliefs are not 
competent evidence of a medical diagnosis or nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  The veteran's April 1969 
separation examination noted "Normal" heart and psychiatric 
evaluations.  Service connection was not in effect for any 
disease or disability during the veteran's lifetime, to 
include a nervous or stress disorder or any heart disorders, 
and there is no competent evidence linking the veteran's 
cause of death to service.  Thus, a service connected 
disability did not contribute to cause the veteran's death.  

Based on the above, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
death was due to his active military service.  The 
preponderance of the evidence is against a favorable decision 
for the appellant's claim.  The Board has considered the 
doctrine of the benefit of the doubt, under 38 U.S.C.A. § 
5107 and 38 C.F.R. § 3.102, but it does not find that the 
evidence is of such approximate balance as to warrant its 
application. 

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letter from RO to 
the Appellant (Sept. 2003).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date are of no consequence.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to appellants are to be avoided).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened; however, entitlement to service connection for 
the cause of the veteran's death is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


